Citation Nr: 0426678	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  97-32 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

C. L. Eckart




INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

An historical review of the record shows that entitlement to 
service connection for a psychiatric disorder including PTSD 
was originally denied in an unappealed RO rating decision of 
September 1995.  The RO determined that a psychiatric 
disorder was not present during active service nor was a 
psychosis manifested to a compensable degree within one year 
following service separation.  Moreover, it was determined 
that there was no evidence of a definitive diagnosis of PTSD 
or adequate inservice stressors supporting a diagnosis of 
PTSD.

In June 1996, the veteran filed a new claim of entitlement to 
service connection for PTSD, only.  In December 1996 the RO 
affirmed the denial of entitlement to service connection for 
PTSD.  The veteran appealed to the Board.

In July 1999, the Board determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
service connection for PTSD.  The veteran appealed to the 
Court.

While the case was pending at the Court the VA Office of the 
General Counsel and the veteran's private attorney filed a 
joint motion in August 2000 requesting that the Court vacate 
the July 1999 decision.  The Court granted the request in 
September 2000, and remanded the case to the Board for 
compliance with the directives that were specified by the 
Court.

In June 2002 the Board reopened the claim for entitlement to 
service connection for PTSD.  The Board also referred an 
issue of whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
an acquired psychiatric disorder other than PTSD back to the 
RO for initial consideration and appropriate action. 

After reopening the PTSD claim, the Board in June 2002 
undertook additional development on this issue pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  Such 
development was completed.  

While the issue remained pending, the Board took note of the 
May 1, 2003 decision of the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") which invalidated 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

In conjunction with the findings of this Federal Circuit 
decision, as well as other policy considerations, the Board 
remanded this matter in December 2003 to provide an 
opportunity for the RO to review the additional evidence 
prior to Board consideration.  

This matter is now returned to the Board for further 
consideration.  

The Board notes that in July 2004 the veteran submitted a 
written document notifying the Board that he had withdrawn 
his private attorney from representing his claim.  He 
indicated that he is presently proceeding without 
representation, but if he felt he needed representation at a 
later date would request it from his local veteran's 
representative.  


FINDINGS OF FACT

1.  The record contains no credible supporting evidence of 
the claimed inservice stressors.

2.  The veteran did not engage in combat with the enemy 
during his period of active military service.

3.  The record does not contain competent evidence linking 
the veteran's currently diagnosed PTSD to his military 
service or to any verified or verifiable in-service stressor.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (1998) & (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in April 2004, as well as by the 
discussions in the November 1997 statement of the case (SOC), 
March 1999 supplemental statement of the case (SSOC), April 
2004 SSOC and June 2004 SSOC.  By means of these documents, 
the veteran was told of the requirements to establish service 
connection for PTSD, of the reasons for the denial of his 
claim, of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, in this case, the RO denied the claim in 
December 1996, several years prior to the passage of the 
VCAA.  Therefore, compliance with 38 U.S.C.A. § 5103(a) prior 
to the decision was not possible.  Subsequently, the veteran 
appealed this claim to the Board, which denied his claim in 
July 1999, and to the Court, which remanded the matter in 
September 2000.  Nevertheless, the Board, in its June 2002 
decision which subsequently reopened the veteran's claim and 
internally developed it in June 2002, provided notice of the 
provisions of VCAA.  Thereafter, the Board remanded the claim 
on procedural grounds in December 2003.  The veteran was not 
provided with a duty to assist letter that specifically 
complied with the provisions of the VCAA until April 2004.  
This letter specifically advised him as to what evidence the 
RO had in its possession and what evidence was still needed.  
Specifically, the veteran was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from any private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying in April 2004, his 
claim was readjudicated based upon all the evidence of record 
in June 2004.  There is no indication that the disposition of 
his claim would not have been different had he received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Service medical records and service personnel 
records were previously obtained and associated with the 
claims folder, and the National Personnel Records Center 
previously indicated that all available records have been 
forwarded.  Additionally, the RO obtained reports pertaining 
to the veteran's unit's activities from U.S. Armed Services 
Center for Research of Unit Records (USACRUR) and the 
Department of the Air Force Historical Research Facility 
(AFHRF).  Furthermore, private and VA medical records, 
referred to by the veteran, were obtained and associated with 
the claims folder.  The RO also obtained the veteran's VA and 
private outpatient records.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations were conducted in November 1996 and May 
1999.  Reports of these examinations are in the claims file.  
These examinations answered the questions regarding these 
particular issues sufficiently.  Attempts were made to verify 
the veteran's claimed stressors and have been met with 
sufficient responses from the agencies requested to verify 
such stressors.  It does not appear that any additional 
attempts to verify stressors is necessary in light of the 
current responses obtained.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service connection

The veteran contends that he is entitled to service 
connection for PTSD.  He reported that he was stationed in 
Guam beginning in February 1969.  Sometime thereafter his 
ship was sent to the coast of Vietnam until approximately 
November 1969.  The veteran reported that he that he aboard a 
ship described as a "Y.O.G. 68" working as a deck hand, but 
that he was involved in the retrieval of bodies and body 
parts at the crash scenes and performed search and rescue 
operations six times while in the service.  The planes were 
primarily B-52's.  He stated that a friend of his named Ted 
was killed by bullets or a rocket while the ship off the 
coast of Vietnam.

Service connection may be established by a showing that the 
veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The Board notes that during the pendency of the PTSD claim, 
the applicable criteria for service connection for PTSD, 38 
C.F.R. § 3.304(f), were amended on June 18, 1999, and made 
effective to March 7, 1997. 38 C.F.R. § 3.304(f) (2001). The 
criteria were again amended effective March 7, 2002 regarding 
the type of evidence that may be relevant in corroborating a 
veteran's statement pertaining to the occurrence of a 
stressor in claims for service connection for PTSD resulting 
from personal assault. See 38 C.F.R. § 3.304(f)(3). These 
changes were made to ensure that VA does not deny claims 
based on personal assault simply because the claimant did not 
realize that certain types of evidence may be relevant to 
substantiate his claim.  Thus, the March 2002 amendment is 
not applicable to the instant claim.

Under the old or pre-amendment regulation, service connection 
for PTSD required (i) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (ii) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (iii) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor. 38 C.F.R. § 
3.304(f) (1998).  Under the revised regulation, service 
connection for PTSD requires (i) medical evidence diagnosing 
PTSD, (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in- service 
stressor occurred. 38 C.F.R. § 3.304(f) (2002).

VA's General Counsel, in VAOPGCPREC 7-2003, issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
has stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider the question of adequate notice of the Board's 
action and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby. In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In VAOPGCPREC 3-2000, VA's General Counsel issued a holding 
regarding the application of the new criteria.  It was held 
that if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy." Id.

In a recent opinion, the General Counsel stated that the term 
"combat" is defined to mean "a fight, encounter, or contest 
between individuals or groups" and "actual fighting 
engagement of military forces." VAOPGCPREC 12-99 (Oct 1999).  
That opinion further states that the phrase "engaged in 
combat with the enemy" requires that the veteran "have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99. If VA determines that 
the veteran engaged in combat with the enemy and that his 
alleged stressor is combat related, then the veteran's lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Cohen, 10 Vet. App. at 146; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

However, this rule does not apply in cases in which (1) the 
veteran's descriptions of stressors are not consistent with 
the circumstances, conditions, or hardships of service or (2) 
the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Cohen at 
147.  If VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements. Cohen at 
146; See also Moreau v. Brown, 9 Vet. App. 389 (1996).

The Court held that the evidence does not need to show that 
the veteran personally participated in the event or credibly 
support all of his claimed inservice stressors to 
substantiate a claim for service connection for PTSD.  See 
Pentecost v. Derwinski, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2003).

Service medical records show no complaints, findings or 
treatment for any psychiatric disorder.

In May 1992, the U.S. Department of Labor Employment 
Standards Administration notified the veteran of the 
acceptance of his on the job injury claim.  The specific 
condition accepted was adjustment with mixed disturbance of 
emotional conduct.

Private treatment records from Kaiser Permanente were 
associated with the claims file.  Two records dated in 
February 1991 included diagnoses of mixed adjustment disorder 
and PTSD exacerbation.  A March 1995 clinical record showed 
the veteran was scheduled for hospital admission for PTSD.

In stressor statements submitted in February 1995, April 
1995, June 1996, the veteran reported that he was stationed 
at Guam where his main duties consisted of refueling ships.  
He also performed search and rescue duties for planes which 
crashed in the ocean off the coast of Guam.  

Vet Center clinical records dated in 1994 and 1995 were 
associated with the claims file.  A September 1994 letter 
included the notation that the veteran had sought treatment 
through the Vet Center for PTSD symptoms related to exposure 
to combat while serving in the U. S. Military.

In June 1996 and December 1997 statements, the veteran's 
spouse reported that she first met the veteran in 1977, and 
she described the symptomatology she observed in the veteran, 
such as nightmares, memory problems and problems trusting 
others.

VA outpatient treatment records from 1996 show complaints of, 
diagnosis of and treatment for PTSD and other mental 
disorders including major depressive disorder.  A good deal 
of these records focused on treating PTSD symptoms.  Also an 
April 1996 PTSD scale suggests that the veteran met the 
criteria for PTSD.  

In November 1996, a VA psychiatrist reported that the veteran 
was completely disabled by major depression and generalized 
anxiety disorder.

At a November 1996 VA examination, the veteran reported that 
he had served for 16 or 18 months on the island of Guam.  The 
ship he was assigned to was sent to Vietnam for 30 days. 
While serving off the coast of Vietnam, the ship was attacked 
and a friend of the veteran's was killed.  The veteran also 
performed body parts recovery for aircraft that crashed near 
Guam approximately once per month.  He reported that he also 
helped to flatten houses with tanks and 2.5 ton trucks in 
Vietnam after a Marine was killed by some villagers.  
Objective findings revealed the veteran to be mildly 
agitated, but generally pleasant during the examination.  He 
did not exhibit any unusual behavioral mannerisms.  His 
speech was normal and his mood was depressed and agitated.  
He expressed thoughts of suicide but denied intent.  His 
facial expressions were appropriate and he had good eye 
contact.  He had no evidence of hallucinations or delusions 
except for one isolated incident of one episode of seeing 
bugs on the wall and trying to set fire to them.  His memory 
was good and there was no evidence of a formal thought 
disorder.  He was oriented to time, place and person.  The 
diagnosis from the examination was mood disorder due to 
general medical condition with depressive features.

VA treatment records show continued treatment for PTSD 
symptoms in 1997 and 1998.  A July 1997 Congressional contact 
reflects that the veteran's wife had contacted the 
Congressional office because the veteran was threatening 
suicide.  

In an April 1998 private medical statement the veteran's 
treating private psychiatrist GJ, MD, stated that the 
veteran's PTSD was not work related but rather developed from 
his Vietnam experiences.

In a January 1999 VA PTSD examination, the veteran reported 
that on three occasions, the ship he was stationed on was 
sent to the ocean off the coast of Vietnam for a couple of 
weeks to refuel ships on the ocean.  On one such occasion, 
the veteran's best friend was killed during a surprise attack 
from a small enemy vessel.  The veteran also participated in 
rescue efforts for aircraft that crashed in the sea near 
Guam.  The rescue efforts included recovery of body parts.  
On objective examination, he appeared to be rather sad and 
downcast during the interview.  He was oriented times three 
and could name the president and governor of California.  He 
interpreted proverbs properly but had some problems with math 
calculations.  He did not appear to have auditory 
hallicinations but indicated that he sometimes appeared to 
see people from the past.  He did not appear to be delusional 
and did not have evidence of thought blocking or a formal 
thought disorder.  His intelligence was average, his judgment 
intact and his affect was depressed.  The Axis I diagnoses 
from the examination was dysthymic disorder and PTSD.  It was 
the examiner's opinion that the veteran seemed to be more 
vulnerable to stressors than the average person.  The 
examiner also opined that the veteran has some elements of a 
personality disorder.  

However, none of these reports contains a medical opinion 
which has specifically attributed the diagnosis to any 
particular stressor which occurred in service.  Specifically, 
the Board notes that each of these diagnoses is based on the 
veteran's own account of in-service stressors while 
performing his duties while stationed in Guam.  The U.S. 
Court of Appeals for Veterans Claims (Court) has determined 
that the history that the veteran provided does not transform 
that history into medical evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Thus, the probative value of 
diagnoses of PTSD are greatly reduced by the fact that they 
are not shown to have been based on a review of the claims 
file or other detailed medical history.  See Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Therefore, the central issue in this case is 
whether the diagnoses of PTSD are sustainable. 

The veteran submitted a copy of a photograph which he 
reported to be the remains of a B52 crash that had occurred 
on July 29, 1969 along with a black and white photograph of 
poor image which the veteran claims was his friend Ted who 
was killed off the coast of Vietnam and statements of the 
source of stressors associated with his PTSD that he has 
previously stated.  He indicated that the photograph was 
developed around June 1969.  He also cited another stressor 
occurred while he was in Guam, his apparent participation in 
the destruction of a Guam village after a soldier raped a 
Guam person.  He indicated that this incident which was 
described as "dungaree day" was conducted without official 
orders; hence there was no record of it.  

The Board notes that the veteran's service personnel records 
show he served with the Navy and had over one year of foreign 
and/or sea service from March 1960 to August 1970 at the U.S. 
Naval Station in Guam.  He was awarded the National Defense 
Service Medal.  He did not receive any awards or decorations 
denoting participation in combat or service in Vietnam.  

In July 1998, U. S. Armed Services Center for Research of 
Unit Records (USASCRUR) provided information that documented 
the July 1969 aircraft incident mentioned by the veteran in 
his PTSD claim.  On July 28, 1969, a B-52 burst into flames 
23 seconds after takeoff, resulting in all the crewmembers 
being killed.  However, USASCRUR noted that it was unable to 
document the veteran's personal involvement in the July 1969 
crash and was only able to verify that the veteran was 
stationed at the U. S. Naval Station on Guam at the time of 
the crash.

A November 2002 letter from the Department of the Air Force 
Historical Research Facility (AFHRF) addresses the veteran's 
claim of having been involved in aircraft search and rescue 
operations while serving on a Naval YOG 68 around Guam 
between February 1969 and August 1970.  The AFHRF opined that 
it was highly improbable that USAF aircraft frequently 
operated from the Guam Naval station.  While such operations 
may have occurred and may have resulted in mishaps or losses, 
this was believed to be exceedingly infrequent.  The USAF was 
noted to maintain Anderson Air Force Base (AFB) on Guam 
during this period and it was possible that mishaps or losses 
to Air Force Aircraft could have occurred on approaches to 
this base.  Without more specifics, the AFHRF could not 
identify aircraft mishaps or combat losses on or about the 
island of Guam.  The 79th Aerospace Rescue and Recovery 
Squadron, based at Anderson AFB was based at Anderson AFB, 
Guam between February and August 1970 and it appeared certain 
that this unit was the principal and very probably the only 
USAF search and rescue unit active on Guam at this time.  The 
AFHRF submitted unit histories from February 1969 to June 
1970 and noted that these accounts appeared to be complete 
and reliable chronicle of search and rescue missions that 
took place on Guam.  It was noted that no histories were 
given for July and August 1970.  The AFHRF indicated that the 
Air Force Safety Center in Kirtland, New Mexico maintained 
mishap reports for 1969-1970, and suggested that they may 
include references to rescue operations.  

Among the Air Force Rescue logs submitted by the AFHRF is a 
history obtained of  the salvage operation of a B-52 aircraft 
that crashed on May 10, 1969.  The salvage crew was noted to 
have included the Navy tugs YTB 777 and YTB 795.  Personnel 
that served aboard the Navy ships assisting in the salvage 
are not named and the veteran's name is not included in the 
footnotes of this salvage report.  

The salvage report of the July 28, 1969 B-52 crash is also 
included.  The aircraft was noted to have crashed shortly 
after takeoff, with some wreckage scattered at the foot of a 
cliff.  The early responders included helicopters from the 
Navy, but the crew was not put into the water to investigate 
further.  A Navy alert "crash boat" and a duty tugboat, YTB 
795 also investigated the crash site.  Crash search and 
salvage operations were carried out by a six person 
pararescue ground party, a fifteen man Marine ground party, 
the Navy helicopters, a tugboat and helicopter.  The 
veteran's name is not included in the footnotes of this 
salvage report.  

An April 2003 statement submitted by the veteran clarifies 
the spelling of the last name of his friend, Ted, aka. "J.T. 
Furtado" who was said to have been killed by enemy fire.  
Along with this he submitted a record reflecting that an 
individual sharing the first and last name of the veteran's 
friend who was included in the list of the 910th Recruit 
Brigade Review's roll call.  

A USCRUR reply to a request for information indicates that 
research in conjunction with the Naval Historical Center 
reflects that they were unable to locate a history of the 
gasoline barge, YOG-68.  As a result, the USCRUR was unable 
to verify whether it came under enemy fire.  In addition it 
could not be verified whether the veteran actually served 
aboard the YOG-68.  The only verification that could be made 
was that the veteran stationed at the U.S. Naval station in 
Guam from March 1969 to August 1970.  Ship's records obtained 
in conjunction with the USCRUR reply show that a ship 
designated as a No Name (YOG 68), was gasoline barge, a ship 
named Nogalson (YTB 777) was a large harbor tug, and a U.S.S. 
Grasp (ARS 51) was a salvage ship.  

Research conducted on the Vietnam Veterans Memorial directory 
of names does reveal the name of an individual with the first 
name "Ed Furtado" who was with the Marine Corps, was killed 
in May 1968.  No other individuals with this last name are 
listed.

A review of the above evidence reveals that all attempts to 
confirm the veteran's claimed stressors have met with 
unfavorable results.  

The veteran's DD 214 and service personnel records show he 
served at the U.S. Naval Station in Guam between March 1969 
and August 1970 and does not show that the veteran was in 
combat or that he received any combat medals or ribbons.  
Accordingly, the Board finds that there is no credible 
evidence that the veteran actually "engaged in combat."  
Accordingly, the Board finds that there is no credible 
evidence that the veteran actually "engaged in combat."  
Although the veteran may have served in a combat zone, 
serving in a combat zone is not the same as engaging in 
combat with the enemy.  See VAOPGCPREC 12-99 
(Oct. 1999);Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under these circumstances, independent corroboration of the 
stressors reported by the veteran must be shown.

Comprehensive research conducted by the USCRUR and AFHRF do 
confirm that on at least 2 occasions B-52 aircraft had 
crashed near or on Guam while the veteran was stationed there 
and also confirm that Navy vessels were part of the salvage 
efforts.  However none of the evidence, to include the 
service personnel records or Naval and Air Force history 
reports, places the veteran aboard the ships that carried out 
the salvage operations.  

Furthermore there are no records that confirm that a close 
friend of the veteran by the name of "Ted" or "J.T. 
Furtado" was killed by enemy fire after serving with the 
veteran.  The only individual having that last name on the 
Vietnam memorial records is shown to have been killed by 
enemy action is an individual who served with the Marines and 
was killed in May 1968 prior to the veteran's entrance into 
service and approximately 10 months before the veteran 
arrived in Guam.

Accordingly, while some of the stressful incidents reported 
by the veteran were verified, there is no verification of 
participation of the veteran or the ship to which he was 
assigned.  In the absence of confirmation of a stressful 
incident which supports a diagnosis of PTSD, the diagnoses of 
PTSD contained in the record is not supported by a verified 
stressor.  "Just because a physician or other health care 
professional accepted the veteran's description of his 
Vietnam experiences as credible and diagnosed the appellant 
as suffering from PTSD does not mean that the BVA was 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992). " The BVA [is] not 
bound to accept the appellant's uncorroborated account of his 
Vietnam experiences...."  Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

In conclusion, as there is no probative supporting evidence 
that a claimed stressor actually occurred, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  While the veteran may well believe that his PTSD is 
related to service, as a layperson without medical expertise, 
he is not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the veteran's claim of 
entitlement to service connection for PTSD must be denied.

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



